United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Toledo, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-518
Issued: August 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 8, 2014 appellant filed a timely appeal from an October 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a three percent impairment of each upper
extremity for which she received schedule awards.
FACTUAL HISTORY
On March 27, 2009 appellant, then a 46-year-old letter carrier, filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome as a result of

1

5 U.S.C. § 8101 et seq.

repetitively grasping and holding bundles of letters in her hands in the performance of duty. She
worked limited duty. OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome.
On September 9, 2009 appellant stopped work and underwent left carpal tunnel release
surgery. On December 9, 2009 she underwent right carpal tunnel release surgery. Appellant
returned to work part time on March 4, 2010 and to work full time on August 10, 2010. On
May 27, 2011 she underwent left carpal tunnel revision surgery. Appellant received disability
compensation. On October 3, 2011 she returned to work part time with restrictions and received
compensation for intermittent disability and medical appointments.
In a March 28, 2012 report, Dr. Martin C. Skie, a Board-certified orthopedic surgeon
with a subspecialty in hand surgery, related that appellant had persisting symptoms of bilateral
carpal tunnel syndrome. He noted that she had carpal tunnel release surgeries on the right and
left hand. Upon examination, Dr. Skie observed a full range of motion of all appellant’s digits
and no swelling or erythema. He reported positive Tinel’s percussion over the median nerve at
her wrist. Dr. Skie recommended that appellant continue work with restrictions. In an attached
work restrictions note, he restricted her to no lifting greater than 20 pounds, no prolonged sorting
and frequent stretching of digits.
On April 9 and November 5, 2012 appellant filed schedule award claims.
By letter dated December 7, 2012, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It informed her of the medical evidence required to
establish permanent impairment based on her accepted bilateral carpal tunnel syndrome.
In a March 5, 2013 report, Dr. Skie noted appellant’s diagnosis of bilateral carpal tunnel
syndrome and her history of carpal tunnel release surgeries. He related her complaints that her
symptoms and pain had returned and worsened. Dr. Skie stated that the onset of appellant’s hand
symptoms was directly related to the injury. He reviewed her history and conducted an
examination. Dr. Skie observed no swelling of the wrist and hand and no ecchymosis or
erythema. Tinel’s sign of the wrist was positive.
On May 8, 2013 OWCP referred appellant, together with the statement of accepted facts
and the medical record, to Dr. Manhal Ghanma, a Board-certified orthopedic surgeon, for a
second opinion examination. In a June 3, 2013 report, Dr. Ghanma reviewed her medical record
and the statement of accepted facts. He described appellant’s medical history and noted that a
June 13, 2011 electromyography (EMG) study of the right upper extremity demonstrated
evidence of mild right carpal tunnel syndrome. Dr. Ghanma reported a QuickDASH score of 58
of the right upper extremity and 63 of the left upper extremity. On examination, he observed full
range of motion of the right wrist and good finger abduction and adduction bilaterally.
Dr. Ghanma also reported a five millimeter (mm) two-point discrimination in the fingers of the
right hand and five mm two-point discrimination in the fingers of the left hand. He stated that
appellant’s right carpal tunnel syndrome had not resolved as the June 13, 2011 diagnostic report
revealed evidence of mild carpal tunnel syndrome. Dr. Ghanma reported that there was
insufficient evidence to support left carpal tunnel syndrome. He noted that appellant had
subjective complaints consistent with left carpal tunnel syndrome even though she underwent

2

carpal tunnel revision surgery. Dr. Ghanma found that she could continue to work without
restrictions. He reported a date of maximum medical improvement of July 19, 2011.
Utilizing the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides), Dr. Ghanma opined that appellant had three percent
impairment to both upper extremities. For right carpal tunnel syndrome, he determined that she
had a class 1 diagnosis for carpal tunnel syndrome according to Table 15-23.2 Dr. Ghanma noted
grade modifiers 1 for test findings, history and physical examination findings. He stated that for
a QuickDASH score of 58 the A.M.A., Guides recommended increasing impairment from the
default setting of two to three percent right upper extremity impairment. Dr. Ghanma related
that similar results were obtained when rating impairment for left carpal tunnel syndrome. He
found that appellant had a default impairment of two percent. Based on the QuickDASH score
of 63 for the left, appellant’s rating increased to three percent upper extremity impairment for the
left upper extremity.
On June 27, 2013 OWCP referred the medical record to Dr. Morley Slutsky, Boardcertified in occupational medicine and a medical adviser for review. In a July 2, 2013 report,
Dr. Slutsky agreed with Dr. Ghanma’s ratings that appellant had three percent impairment of the
right and left upper extremities. Utilizing Table 15-23 of the sixth edition of the A.M.A.,
Guides, for each upper extremity, he reported a grade modifier 1 for history, 1 for test findings
based on nerve diagnostic testing and 0 for physical findings based on significant objective
sensory and motor findings. Dr. Slutsky also noted a QuickDASH score of 58 and 63 percent,
which was moderate. He determined that the average of the three grade modifiers rounded to the
nearest integer equaled 1, which provided a default rating of two percent. Dr. Slutsky increased
the rating by 1 for appellant’s QuickDASH score for a final upper extremity impairment of three
percent for each upper extremity. He noted a date of maximum medical improvement of June 3,
2013, the date of Dr. Ghanma’s second opinion report.
In a September 3, 2013 report, Dr. Skie noted appellant’s complaints of bilateral hand
pain, cramping and spasms beginning February 20, 2009 and her history of bilateral carpal tunnel
release surgery and left carpal tunnel revision surgery. He reviewed her history and conducted
an examination. Dr. Skie diagnosed chronic bilateral carpal tunnel syndrome and recommended
an EMG and nerve conduction velocity study (NCV) examination. He did not address
permanent impairment.
In a September 13, 2013 report, Dr. Tallat Rizk, Board-certified in physical medicine and
rehabilitation, reviewed appellant’s history and noted her complaints of chronic bilateral carpal
tunnel syndrome. He provided EMG/NCV test findings of the right and left upper extremities
and opined that she had very mild carpal tunnel syndrome on both sides.
On October 10, 2013 OWCP granted appellant schedule awards for three percent
impairment of the right and left upper extremities. It advised her that a schedule award was not
payable concurrently with wage-loss compensation for the same injury. Because appellant
received disability compensation through September 3, 2013, the starting date of her schedule
award was adjusted to September 4, 2013.
2

A.M.A., Guides 449.

3

LEGAL PRECEDENT
The number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage of loss of a member shall be
determined. The method used in making such a determination is a matter that rests within the
sound discretion of OWCP.3 For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by OWCP as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, OWCP adopted the sixth edition of the
A.M.A., Guides as the appropriate edition for all awards issued after that date.5
The sixth edition of the A.M.A., Guides provide a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 In determining impairment for the upper extremities under the sixth edition
of the A.M.A., Guides, an evaluator identifies the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.9 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifiers are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.10
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. On April 9 and
November 5, 2013 appellant filed a claim for a schedule award. The Board finds that the
3

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

4

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R. § 10.404.

5

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
6

A.M.A., Guides 3, 6 (6th ed. 2008).

7

Id. at 383-419.

8

Id. at 411.

9

Id. at 449, Table 15-23.

10

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. A.M.A., Guides 448-49. See C.P., Docket No. 13-1293 (issued November 20, 2013).

4

medical evidence of record establishes no more than three percent impairment for her right and
left upper extremity.
In support of her claim, appellant submitted various reports by Drs. Skie and Rizk
regarding her treatment for bilateral carpal tunnel syndrome. They related her complaints of
hand pain, tingling and cramping and provided findings on examination. Neither physician,
however, provided any impairment rating of appellant’s accepted bilateral carpal tunnel
syndrome. Accordingly, these reports are insufficient to establish her schedule award claim.
OWCP referred appellant to Dr. Ghanma for a second opinion examination. In a May 8,
2013 report, Dr. Ghanma reviewed her history of injury and conducted an examination. He
opined that appellant had a three percent impairment of each upper extremity. Dr. Ghanma
utilized Table 15-23 of the sixth edition of the A.M.A., Guides to determine that she had class 1
diagnosis and grade modifiers 1 for test findings, history and physical examination for her right
carpal tunnel syndrome. He noted that, for a QuickDASH score of 58, the A.M.A., Guides
recommended increasing impairment from two to three percent right upper extremity
impairment. Dr. Ghanma provided similar results for appellant’s left carpal tunnel syndrome and
noted a QuickDASH score of 63, which also increased her impairment rating to three percent
impairment for the left upper extremity.
In a July 2, 2013 report, Dr. Slutsky, the district medical adviser, reviewed the record.
He agreed with Dr. Ghanma’s rating of three percent impairment to each upper extremity.
Utilizing Table 15-23 of the sixth edition of the A.M.A., Guides, Dr. Slutsky reported a grade
modifier 1 for history, 1 for test findings based on nerve diagnostic testing and 0 for physical
findings based on significant objective sensory and motor findings. He also noted a QuickDASH
score of 58 and 63 percent. Dr. Slutsky determined that the average of the three grade modifiers
rounded to the nearest integer equaled 1, which provided a default rating of two percent. He
increased the rating by 1 for appellant’s QuickDASH score for a final upper extremity
impairment of three percent for each upper extremity. Dr. Slutsky noted a date of maximum
medical improvement of June 3, 2013, the date of Dr. Ghanma’s second opinion report.
The Board finds that the medical evidence establishes that appellant has a three percent
impairment of each upper extremity. The medical adviser properly applied the sixth edition of
the A.M.A., Guides to Dr. Ghanma’s clinical findings. Dr. Slutsky reviewed the medical
evidence and determined that appellant had three percent impairment of each upper extremity.
His rating is in accordance with the protocols pertaining to upper extremity impairment
determinations and represents the weight of medical opinion. Appellant did not submit any
medical evidence that establishes greater impairment.
On appeal, appellant requests that the date of her schedule award be changed to June 4,
2013, the date of maximum medical improvement, instead of September 4, 2013. The period
covered by a schedule award generally commences on the date that the employee reaches
maximum medical improvement from the residuals of the employment injury.11 The Board has
also noted a reluctance to find a date of maximum improvement, which is retroactive to the
11

Adela Hernandez-Piris, 35 ECAB 839 (1984).

5

award, as retroactive awards often result in payment of less compensation benefits.12 As OWCP
explained, a schedule award is payable consecutively to but not concurrently with wage loss for
the same injury.13 Appellant received disability compensation for a medical appointment on
September 3, 2013. Accordingly, the Board finds that OWCP properly commenced the schedule
award as of September 4, 2013.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she sustained more than a three
percent impairment of each upper extremity.

12

See C.W., Docket No. 13-1501 (issued November 15, 2013).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.4(a)(3) (February 2013).
14

The Board also notes that the effective date of the pay rate was May 26, 2011 and the effective date of the last
cost-of-living adjustment increase to the pay rate was March 1, 2013.

6

ORDER
IT IS HEREBY ORDERED THAT the October 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

